Citation Nr: 0638340	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-05 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a heart 
disability, to include left ventricular hypertrophy, 
arrhythmias, ventricular ectopy and bigeminy, claimed as 
abnormal stress test and abnormal resting 
electrocardiogram (EKG).

2.	Entitlement to an increased rating for degenerative 
joint disease, right knee.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied an increased rating for service-connected right 
knee disability beyond 10 percent and denied service 
connection for a heart disability.  The RO issued a notice of 
the decision in July 2001, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2001.  
Subsequently, in April 2002 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2002, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in July 2002 and 
July 2003.

The veteran requested a Travel Board hearing on this matter, 
which was held in September 2004, where the veteran presented 
as a witness.  On appeal in December 2004, the Board remanded 
the case to the RO for further development, to include 
providing proper Veterans Claims Assistance Act (VCAA) notice 
and providing the veteran a VA orthopedic examination to 
determine the current severity of his right knee disability.  
Thereafter, the RO provided multiple SSOCs in June 2005, 
November 2005 and most recently in July 2006.  Also in 
November 2005, the RO issued a decision, which granted a 
temporary total evaluation of 100 percent for the veteran's 
service-connected right knee disability, based on surgical or 
other treatment requiring convalescence, effective June 28, 
2005, the date of his surgery.  The 10 percent evaluation for 
this disability was reinstated from September 11, 2005.  

The Board finds that the RO complied with the December 2004 
Remand directive, and therefore the Board may proceed with 
its review of the appeal with respect to the veteran's 
service connection claim.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  As for 
the increased rating claim, this aspect of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	During his active service, the veteran had an abnormal 
electrocardiogram (ECG) due to early repolarization as 
well as premature junctional heartbeats; post-service, the 
veteran has had numerous abnormal ECG readings, to include 
an abnormal exercise test due to cardiac arrhythmias and 
premature ventricular contractions (PVCs).

3.	The competent medical evidence of record does not contain 
a diagnosis of a cardiac disability or disease, as 
manifested by abnormal ECG readings.


CONCLUSION OF LAW

Service connection for a heart disability, to include left 
ventricular hypertrophy, arrhythmias, ventricular ectopy and 
bigeminy, claimed as abnormal stress test and abnormal 
resting electrocardiogram (EKG), is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  A March 2005 RO 
correspondence also specifically asked the veteran to provide 
VA with any other supporting evidence or information in his 
possession.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in either RO letter.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his service connection claim renders 
moot any question about a disability rating and effective 
date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2001 RO decision that is the subject of this appeal in 
its December 2004 and March 2005 letters.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claim, as demonstrated by the June 
2005, November 2005 and July 2006 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a March 2001 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record also is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

For service connection to be awarded, there must be: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans, 419 F.3d at 1318; Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  Disabled Am. Veterans, supra; 
Coburn, supra.

With respect to the "current disability" prong, in the 
absence of proof of a present disability, there can be no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995) (recognizing that "[a] service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability"); see also 
Chelte v. Brown, 10 Vet. App. 268, 271, 272 (1997) (holding 
that the veteran's claim was not well grounded when the 
evidence "establishe[d] only that the veteran had a 
[disability] in the past, not that he has a current 
disability").  38 U.S.C.A. § 1701(1) defines "disability" 
as "a disease, injury, or other physical or mental defect," 
and VA has promulgated a rating schedule for disabilities 
that will be reflective of "the average impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Allen v. Brown, 7 Vet. App. 439, 444 
(1995); Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).

Turning to the second, "incurrence in or aggravation by 
service" prong, service connection for VA disability 
compensation will be awarded to a veteran who served on 
active duty during a period of war for any disease or injury 
that was incurred in or aggravated by such service.  Caluza, 
7 Vet. App. at 505.  VA may grant service connection, despite 
a diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
August 1975, September 1979 and January 1987 Reports of 
Medical History reveal normal clinical assessments of the 
veteran's heart.  In accompanying Reports of Medical History, 
the veteran described no past or current heart trouble.   

As reflected in a September 1978 Chronological Record of 
Medical Care, the veteran complained of irregular pulse for 2 
to 3 hours.  He had had an EKG recently, which revealed 
normal results.  The examiner noted the veteran's diagnosed 
hypertension and that he had recently switched medications to 
treat this disease.  Since the switch, the veteran reported 
having noticed occasional skipped heart beats, whereas prior 
to the change, the veteran had experienced only infrequent 
skipped beats.  At the time of this medical visit, the 
veteran stated that he had felt sharp chest pains and 
frequent skipped heartbeats, approximately every 10 to 20 
beats.  An EKG performed disclosed rates within normal 
limits, except for occasional premature junctional beats.  
Accordingly, the clinician assessed the veteran as having 
premature junctional beats and hypertension, controlled.  An 
October 1978 Chronological Record of Medical Care again noted 
one episode of irregular heart beat during a 24-hour period 
and a December 1978 note indicated that the veteran continued 
to have occasional skipped beats. 

Emergency Care and Treatment reports, dated October 1985 and 
June 1993, and another May 1986 medical record, indicate that 
the veteran's heart had a regular rhythm and rate, without 
murmur or jugular venous distention.  August 1987, January 
1988, January 1993, July 1993, September 1993 and January 
1994 Chronological Records of Medical Care reveal the same.  
Other April 1994, June 1994 and October 1994 medical reports 
contain normal assessments of the heart.  

In his September 1990 Report of Medical Examination, the 
veteran received a normal clinical evaluation for the heart.  
A history of asthma and hypertension was noted.

The veteran's May 1995 Report of Medical Examination for 
Retirement contains a normal clinical evaluation of the 
heart.  In the accompanying Report of Medical History the 
veteran indicated that he had not had and did not have any 
heart trouble, pounding heart or palpitations.  The companion 
Electrocardiogram Record contains no clinical impression, and 
a notation on the actual ECG chart indicates a normal sinus 
rhythm.  This reading also indicated that the veteran had an 
abnormal ECG, with ST elevation due to early repolarization, 
in addition to noting that the veteran had voltage criteria 
for left ventricular hypertrophy.  It contained no diagnosis 
of a heart disability or disease.  

An EKG performed during a November 1995 VA examination 
indicated normal sinus rhythm and a voltage compatible with 
left ventricular hypertrophy, but not heart disease 
diagnosis.  This test revealed no abnormalities of rhythm at 
this time.  The VA examiner concluded that the veteran did 
not have angina or heart disease, although the ECG chart 
contained a notation of an abnormal reading.

A June 1997 ECG report, performed by Dr. D.H., indicates that 
the veteran displayed a normal sinus rhythm, but had a 
nonspecific T-wave abnormality and an abnormal ECG.  This 
document also conveyed that the veteran had voltage criteria 
for left ventricular hypertrophy.

An April 1998 private medical report by Dr. J.J. and Dr. 
D.D.M., conducted as a pre-employment physical, revealed that 
the veteran had an asymptomatic arrhythmia.  The report 
conveyed that the resting ECG showed normal sinus rhythm, 
left ventricular hypertrophy and nonspecific T-waves.  The 
veteran's blood pressure response to exercise was 
appropriate, as was his heart rate.  He had no chest pain 
although he had some rhythm disturbances during the study, 
namely: frequent PVCs at rest with decreased frequency during 
exertion.  Dr. J.J. and Dr. D.D.M. assessed the veteran as 
having an abnormal exercise test because of new cardiac 
arrhythmias and decreased frequency of PVCs.  

In July 2000, Captain D.K. determined that the veteran had 
ventricular ectopy based on an evaluation of the veteran's 
Holter monitor, which the veteran had employed to track his 
irregular heartbeats. 

In an August 2000 correspondence, the veteran's cardiologist, 
Dr. T.C., stated that the veteran had multiple PVCs with no 
sign or symptoms of coronary artery disease or heart failure.  
Dr. T.C. performed an exercise stress ECHO in September 2000, 
which revealed normal sinus rhythm and unifocal PVCs in a 
left bundle branch.  During the resting period, the veteran 
had a large number of PVCs with bigeminal rhythms often.  In 
addition, his chamber sizes fell within normal range, with no 
atrial enlargement.  There was no evidence of wall motion 
abnormality.  Based on these data, Dr. T.C. assessed the 
veteran as having multiple unifocal PVCs with no evidence of 
stress-induced ischemia and no wall motion defects.     

In November 2000, Dr. H.K.K., a private physician, evaluated 
the veteran for his occasional palpitations due to PVCs.  A 
physical examination revealed no palpable ectopics or PMI, 
and the veteran has a normal S1 and S2 with no gallop or 
murmur.  His aortic pulsations were not palpable.  Dr. H.K.K. 
assessed the veteran as having a history of palpitations due 
to PVCs, which had become much better with beta blocker 
therapy, and hypertension.  He offered no other diagnosis 
pertaining to the heart.   

In March 2001, the veteran underwent a VA examination.  The 
VA examiner, who also reviewed the veteran's claims file, 
noted the veteran's previously detected arrhythmias, bigeminy 
and a prior abnormal stress test.  A physical exam revealed a 
clear, pronounced bigeminy rhythm, and the clinician 
diagnosed the veteran with left ventricular hypertrophy, 
arrhythmias, ventricular ectopy and bigeminy.    

An August 2001 medical report from the University of Missouri 
Health Services Center outlined the veteran's history of 
hypertension, hyperdynamic left ventricular contraction, 
palpitations, PVCs and atypical chest pain on unusual 
exertion, which yielded once such exertion ceased.  A 
physical examination disclosed nonpalpable posterior 
myocardial infraction (PMI), normal S1, S2, a grade II 
systolic ejection murmur best detected over the left sternal 
border, as well as aortic arch.  An EKG disclosed sinus 
rhythm with left ventricle hypertrophy and secondary ST-T 
changes and an ECHO test showed mild left ventricular 
hypertrophy with hyperdynamic left ventricle contractibility 
and ejection fraction of 80 percent.  Post-exercise ECHO 
demonstrated further accentuation of the left ventricle 
contractibility to 90 percent, without any wall motion 
abnormalities.  Based on these tests, the clinician concluded 
that the exercise stress ECHO was negative of cardiac 
ischemia, that the veteran had normal exercise tolerance and 
an appropriate heart rate and blood pressure responses.  The 
clinician indicated that he doubted the existence of any 
significant epicardial coronary artery disease.

In an April 2003 report, the veteran's private physician, Dr. 
P.G., conveyed the veteran's reported history of chest pain 
and skipping heartbeats.  On physical examination, Dr. P.G. 
perceived normal heart sounds, but the veteran had an audible 
bigeminal pattern, which explained his heart rate of 44 on 
peripheral pulse palpation.  He reviewed a prior ECG, which 
revealed normal sinus rhythm at 78 beats per minute with 
unifocal PVCs, having morphology of left bundle branch block 
with inferior axis.  Based on these data, Dr. P.G. provided 
his impression that the veteran had palpitations, without 
structural heart disease as per a previous echocardiogram 
(ECHO), with multiple PVCs on Holter evaluation in 2000, and 
an EKG revealing intermittent ventricular bigeminy, which 
could be right ventricular outflow tract in origin.

A May 2003 ECG by Dr. M.L.D. was abnormal, with multiple 
PVCs, bigeminy, left atrial enlargement, left ventricular 
hypertrophy with associated ST-T abnormalities.  No previous 
EKG was used for comparison.   

A June 2003 pre-operative cardiac clearance letter by Dr. 
P.G. indicated that the veteran had continued to complain of 
abnormal heart rhythm and had consulted with two 
cardiologists.  Dr. P.G. conveyed that the veteran had had a 
negative stress ECHO and a recent stress test, which showed 
normal function and good exercise tolerance.  The veteran's 
recent signal average EKG was also negative.  Dr. P.G. 
further stated that, based on the recent cardio work-up, the 
veteran had no structural heart disease.  

A September 2004 ECG was abnormal.

At his September 2004 Travel Board hearing, the veteran 
testified that he was never diagnosed with any heart 
disabilities during service and had not received abnormal 
EKGs.  Hearing Transcript at 8.  He further indicated that 
after his 1977 hypertension diagnosis, he was prescribed 
medication, which caused his heart to become very erratic.  
Hearing Transcript at 8.  The veteran stated that medics had 
informed him of depleted potassium levels, but that too much 
damage had occurred and his heart had been beating 
irregularly ever since then.  Hearing Transcript at 8-9.  He 
conveyed that he had been diagnosed with left ventricular 
hypertrophy in approximately 2000, and that he currently took 
magnesium and high blood pressure medication to reestablish a 
regular heart rhythm.  Hearing Transcript at 9, 11.  The 
veteran testified that no physician had informed him that he 
had a heart disability or heart disorder.  Hearing Transcript 
at 11.        

In a November 2005 private medical report by Dr. G.C.F., he 
stated that he had followed the veteran with right 
ventricular outflow track PVCs and noted the veteran's past 
negative signal averaged EKG.  The veteran's exercise echo 
demonstrated many PVCs, which decrease with exercise, and in 
the past a Holter monitor had shown over 29,000 PVCs in a 24-
hour period.  Dr. G.C.F. further commented that the veteran 
responded to magnesium and had only an occasional hard beat.  
The veteran's blood pressure was often even lower than what 
the valve recorded during that exam.  

On physical examination, the veteran had a blood pressure of 
120/70 with a regular pulse.  His heart had a regular rhythm 
without murmur, click or extra sounds.  The veteran had no 
peripheral edema.  His EKG showed left ventricular 
hypertrophy by voltage and left atrial enlargement.  The 
veteran's pulse rate (PR) interval was 203 milliseconds and 
he was in a sinus rhythm.  Dr. G.C.F. conveyed to the veteran 
the possibility that he could need an ablation if he were to 
develop heart failure or if he had syncope, although he 
indicated that this was too aggressive therapy for the 
veteran at the current time.  Accordingly, Dr. G.C.F. planned 
to consult with the veteran in a year, making no change in 
his medications. 

b. Discussion
The Board finds that the evidence preponderates against the 
veteran's claim.  Specifically, while many of the medical 
reports of record, both during and after service, disclose 
complaints of irregular heart beats, abnormal ECGs, early 
repolarization, bigeminy as well as assessments of premature 
junctional beats, PVCs and ventricular hypertrophy, the 
competent medical evidence does not contain a diagnosis of a 
cardiac disability.  Instead, as reflected in the most recent 
November 2005 private medical report, which included an EKG 
reading, Dr. G.C.F. indicated that in the future, the veteran 
possibility could become in need of an ablation, should he 
develop heart failure or syncope, but he made no current 
diagnosis of any heart disability.  In 2003, Dr. P.G. 
similarly determined that the veteran had no structural heart 
disease, and the November 1995 VA examiner likewise found 
that the veteran did not have angina or any heart disease.  
The August 2001 medical examiner ruled out cardiac ischemia 
and doubted the existence of any significant epicardial 
coronary artery disease after multiple tests, to include and 
EKG and an ECHO, while Dr. T.C., in 2000 found no evidence of 
coronary artery disease, stress-induced ischemia or wall 
motion defects.  The veteran also confirmed through his 
Travel Board testimony that he had not received any diagnosis 
of a heart disability or disease.  Hearing Transcript at 11.  
In light of this evidence, the Board must deny the veteran's 
service connection claim because, although he has irregular 
cardiac symptoms, he has not been diagnosed with a heart 
disability or disease.       




ORDER

Service connection for a heart disability, to include left 
ventricular hypertrophy, arrhythmias, ventricular ectopy and 
bigeminy, claimed as abnormal stress test and abnormal 
resting EKG, is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's increased rating claim.  
38 C.F.R. § 19.9 (2006).  First, the RO failed to provide the 
veteran with proper VCAA notice under Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) prior to its readjudication 
of the veteran's increased rating claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. § 
19.9 (2006).  That is, the RO supplied Dingess notice with 
respect to the calculation of disability ratings and 
potential effective date in its July 2006 SSOC, but did not 
so apprise the veteran in advance of its readjudication of 
this claim.  Such a contemporaneous presentation of VCAA 
notice and adjudication of the claim is impermissible, as it 
does not provide the veteran an adequate opportunity "to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
accord Mayfield, supra, at 1333 (noting that VCAA notice "is 
designed . . . to ensure that the claimant's case is 
presented to the initial decisionmaker with whatever support 
is available, and to ensure that the claimant understands 
what evidence will be obtained by the VA and what evidence 
must be provided by the claimant" and must be provided prior 
to, not contemporaneously with, the decision on the claim).  
The Board comments, also, that the RO has not cured this 
defect in timing as it could accomplish by supplying complete 
VCAA notice, to include the full Dingess elements, and then 
readjudicating the claim thereafter.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
thereafter readjudicating the claim in the form of an SOC to 
cure timing of notification defect).        

Second, the record reflects that the veteran underwent 
orthopedic surgery on his right knee on June 28, 2005, and, 
as noted above, because of this procedure, the RO in November 
2005 granted a temporary 100 percent rating based on 
convalescence through September 11, 2005.  The Board comments 
that the post-surgery record is unclear with respect to the 
current severity of the veteran's right knee disability, and 
therefore, the Board must remand the case for further 
development, to include providing the veteran a VA 
examination to determine the current nature of this 
disability.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  The RO must not provide 
such notice as part of its subsequent 
SSOC.  

2.   The veteran must be afforded a VA 
examination to ascertain the current 
severity of his right knee disability.  
Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested evaluate any loss 
of range of motion, as well as any other 
symptoms of the right knee disability.  
The examiner should take special note of 
how the veteran's motion may be limited 
by pain, weakened, movement, excess 
fatigability, or incoordination on 
movement.  Further, the examiner should 
note, in degrees, how much the veteran's 
range of motion is limited by pain.   

3. After completion of the required 
notice and development, with 
consideration of all evidence added to 
the record subsequent to the last SSOC, 
the AMC/RO must readjudicate the 
veteran's increased rating claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


